Citation Nr: 1447867	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980 and from July 1981 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues currently on appeal were previously before the Board in March 2014 at which point they were remanded for additional development.  The issues have now been returned to the Board for further appellate review.

As noted in the March 2014 remand, while the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and other information of record, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), the only issue before the Board is service connection for PTSD.  The RO has separated and denied the Veteran's claims for depression and anxiety and the Veteran has not appealed these decisions.  Accordingly, they are not before the Board at this time.

However, the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, appears to have been raised by the record in the Veteran's July 2014 claim (this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The Veteran does not have sleep apnea or PTSD that is etiologically related to his active duty service.





CONCLUSION OF LAW

The criteria for service connection for sleep apnea and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Sleep Apnea

The Veteran claims that he has sleep apnea as a result of his active duty service.

A review of the Veteran's service treatment records shows no reports of sleep apnea or trouble sleeping.  In the Veteran's April 1991 report of medical history the Veteran specifically checked "no" in response to the question of whether he had trouble sleeping, providing some limited factual evidence against his own claim. 

In this regard, the Veteran's own statements provide evidence against this claim of high probative weight.

The earliest notation of possible sleep apnea is a December 2003 treatment record, approximately 12 years after his separation from active duty service, which discusses the Veteran's snoring and refers him for a sleep study.

While acknowledging that the Veteran is competent to report symptoms, such as snoring or difficulty sleeping, the Veteran is not competent to testify with regard to the nature and etiology of a sleep disorder.  The diagnosis of sleep apnea is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no diagnosis of sleep apnea in service, and no connection between the Veteran's later diagnosed sleep apnea and his active duty service.

Accordingly, service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

PTSD

The Veteran alleges that he has PTSD as a result of his active duty service.

A review of the Veteran's service treatment records shows no complaints of or treatment for PTSD or indications of this problem.  The Veteran had treatment for alcohol dependence from December 1990 to January 1991, and he had treatment for weight control issues in which he discussed problems with extreme sadness, anxiety, difficulty getting up in the morning, tiredness and difficulty falling asleep.

A review of the Veteran's post-service treatment records shows notations of PTSD.  The Veteran first received treatment for a psychiatric disability in June 2008 and he noted that the onset of his problems was April 2008.  The Veteran had several notations of PTSD including notations of various stressors including early childhood abuse, exposure to trauma while serving in Panama, and exposure to bombings while serving in Beirut, Lebanon.  

The Veteran later admitted in a February 2014 treatment record that he never served in Beirut and did not have PTSD symptoms related to a period of service.  He reported that he was unsure why he invented such symptoms and the treatment provider noted that he likely tried to find a way to explain his chronic depression and anxiety.

The Board understands this fact, however, such statements by the Veteran only provide factual evidence against his own claim. 

In the March 2014 remand, the Board requested that the Veteran submit information on his stressors so that they could be verified, and be scheduled for a VA PTSD examination to determine the exact nature and etiology of any PTSD (as noted above, other acquired psychiatric disabilities are not before the Board at this time).

The Veteran has not submitted any additional information on any alleged in-service stressors.

The Veteran was scheduled for an examination on April 22, 2014.  The Veteran cancelled the examination and told the VA RO that he has "[a lot] going on in his life right now and didn't want to deal with it at this time."  

The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

While there are indications of potential psychiatric issues while in service, and there has been an informal diagnosis of PTSD, the Veteran does not have verified stressors sufficient for a PTSD diagnosis, and does not have any link between an alleged in-service stressor and a diagnosis of PTSD.  The best evidence in this case provides highly probative evidence against his claim. 

In sum, there is no objective evidence of record indicating that the Veteran has a current diagnosis of PTSD that is etiologically related to his active duty service.  In fact, the best evidence in this case would support a finding that the Veteran does not have PTSD that is etiologically related to his service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in December 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records and the Veteran's statements.  

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for sleep apnea.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of a current diagnosis of sleep apnea, the Veteran did not provide evidence of any in-service treatment for sleep apnea or any link between his current diagnosis and his active duty service.  Further, the evidence that does exist, in the form of some of the Veteran's own statements, provides highly probative evidence against the claim.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has sleep apnea that is associated with his active duty service.  Several standards of McLendon are not met in this case.

As discussed above, the Veteran was scheduled for a VA PTSD examination.  However, the Veteran cancelled the examination.  There is no indication that the Veteran was unaware of the examination.  The Veteran simply noted that he did not wish to attend.  Accordingly, the VA's duty to provide an examination has been fulfilled.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


